Citation Nr: 1523456	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran also disagreed with the denial of service connection for peripheral neuropathy of the lower extremities.  In May 2013, the RO granted service connection for sciatic peripheral neuropathy of the lower right and left extremities.  Thus, the disagreement is resolved and these issues are not for consideration.  

In his April 2013 VA Form 9, the Veteran requested a travel board hearing.  In August 2014, the Veteran withdrew his hearing request.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension and sleep apnea are secondary to diabetes which began about 1996 due to herbicide exposure.  Evidence of record shows that the Veteran served in Vietnam and herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The Veteran is service-connected for numerous disabilities, to include diabetes mellitus type 2 with diabetic nephropathy, ischemic heart disease, and cerebral ischemia with transient ischemic attack (TIA).  

On review, additional development is needed prior to consideration of the issues on the merits.  See 38 C.F.R. § 3.159(c) (2014).  

Information in the claims folder shows that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  In his July 2011 notice of disagreement, the Veteran reported that he was receiving SSA disability benefits due to service-connected diseases.  These records are potentially relevant to the appeal and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Updated VA and private medical records should also be requested.   

Service connection for hypertension

Review of private medical records shows an assessment of hypertension as early as November 1991.  Diabetes was diagnosed in approximately 1996.  An October 2006 private medical record notes that the Veteran's chronic health conditions were all inter-related.  

The Veteran underwent a VA diabetes examination in September 2010.  At that time, the claims folder was not available for review and the examiner stated that records pertaining to the timing of diagnoses (diabetes, hypertension, etc.) were not available for review.  Per the Veteran, hypertension was diagnosed at approximately the same time as diabetes (1996).  The examiner indicated that the hypertension was not a complication of diabetes because the onset was approximately the same time as the diabetes, and it was not worsened or increased by diabetes.  

The Veteran underwent additional VA examinations in October 2012.  The examiner stated that review of the claims folder was not requested by the RO.  The report indicates that hypertension was not due to or permanently aggravated by diabetes.  In the nephrology portion of the examination, the examiner indicated that the Veteran did not have hypertension due to renal dysfunction.  

In the May 2015 informal hearing presentation, the representative requested a remand for a complete medical examination and full hypertensive workup.  The Board agrees that additional examination and opinion are needed.  Specifically, such examination should address all applicable theories of entitlement and should provide adequate rationale for any opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

In this regard, the Board acknowledges that hypertension is not listed as a disease presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2014).  The presumption, however, is not the sole method for showing causation and thereby establishing service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010, concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  Thus, this theory of entitlement should be addressed.  

Service connection for sleep apnea

Private medical records show polysomnography was performed in August 1997 and demonstrated moderate sleep apnea.  The Veteran underwent a VA central nervous system examination in October 2012.  No sleep disturbances were noted.  The examiner, however, remarked as follows:

[A]lthough he has obstructive sleep apnea, the sleep questions are answered no, as his symptoms are due to the OSA, which is not related to his [diabetes] or his [transient ischemic attacks].  He did not show evidence of central sleep apnea on his polysomnogram.   

The VA opinion does not address aggravation or provide sufficient rationale and thus, additional examination is needed.  See Barr.

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration pertaining to any award of disability benefits.  

2.  Request records from the VA Medical Center in Portland, Oregon for the period from April 2013 to the present.  

3.  Contact the Veteran and ask him to provide a properly completed authorization for any private medical treatment for his hypertension and/or sleep apnea since July 2011.  All identified records should be requested.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of diagnosed hypertension.  The claims folder, and any relevant electronic records, should be available for review.

The examiner is requested to address the following:

(a) Is it as least as likely as not that the Veteran's hypertension is related to active service or events therein, to include Agent Orange exposure.  The examiner is advised that service connection for hypertension may be granted on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  

(b) If the hypertension is not related to active service, is it at least as likely as not proximately due to service-connected disabilities, to include ischemic heart disease, diabetes with nephropathy, and/or cerebral ischemia with TIA.  

(c) If the hypertension is not proximately due to active service or service-connected disability, is it at least as likely as not aggravated (permanently worsened) by service-connected disabilities, to include ischemic heart disease, diabetes with nephropathy, and/or cerebral ischemia with TIA.  If aggravation is found, the examiner should identify the baseline level of disability prior to the onset of aggravation.  

A complete rationale should be provided for any opinion offered.  

5.  Schedule the Veteran for a VA examination to determine the etiology of diagnosed sleep apnea.  The claims folder, and any relevant electronic records, should be available for review.

The examiner is requested to address the following questions:

(a) Is it as least as likely as not that the Veteran's sleep apnea is related to active service or events therein.

(b) If the sleep apnea is not due to active service, is it at least as likely as not proximately due to service-connected disabilities, to include ischemic heart disease, diabetes with nephropathy, and/or cerebral ischemia with TIA.  

(c) If the sleep apnea is not proximately due to active service or service-connected disability, is it at least as likely as not aggravated (permanently worsened) by service-connected disabilities, to include ischemic heart disease, diabetes with nephropathy, and and/or cerebral ischemia with TIA.  If aggravation is found, the examiner should identify the baseline level of disability prior to the onset of aggravation.  

A complete rationale should be provided for any opinion offered.  

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for hypertension and for sleep apnea, to include as secondary to service-connected disability.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




